         Case 1:17-cv-09343-JGK Document 45 Filed 01/24/20 Page 1 of 2



GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York
By: STEPHEN CHA-KIM
Assistant United States Attorney
86 Chambers Street, Third Floor
New York, New York 10007
Telephone: (212) 637-2768
Fax: (212) 637-2702
stephen.cha-kim@usdoj.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 FREEDOM OF THE PRESS FOUNDATION
 and KNIGHT FIRST AMENDMENT
 INSTITUTE AT COLUMBIA
 UNIVERSITY,

                                      Plaintiffs,
                   - against -
                                                             No. 17 Civ. 9343 (JGK)
 DEPARTMENT OF JUSTICE, NATIONAL
 SECURITY AGENCY, CENTRAL
 INTELLIGENCE AGENCY, and OFFICE
 OF THE DIRECTOR OF NATIONAL
 INTELLIGENCE,

                                   Defendants.


          NOTICE OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support

of Defendants’ Motion for Summary Judgment and supporting declarations and exhibits,

Defendants Department of Justice, National Security Agency, Central Intelligence Agency, and

Office of the Director of National Intelligence, by their attorney, Geoffrey S. Berman, United

States Attorney for the Southern District of New York, hereby move this Court pursuant to

Federal Rule of Civil Procedure 56 for an order granting Defendants summary judgment.
        Case 1:17-cv-09343-JGK Document 45 Filed 01/24/20 Page 2 of 2



                                      2
Dated: New York, New York
       January 23, 2020
                                   Respectfully submitted,

                                   GEOFFREY S. BERMAN
                                   United States Attorney for the
                                   Southern District of New York
                                   Counsel for Defendants

                             By:   /s/ Stephen Cha-Kim
                                   STEPHEN CHA-KIM
                                   Assistant United States Attorney
                                   86 Chambers Street, Third Floor
                                   New York, New York 10007
                                   (212) 637-2768
                                   stephen.cha-kim@usdoj.gov
